ORDER

PER CURIAM.
Robin Glackin (Movant) appeals the judgment of the Circuit Court of St. Charles County denying his Rule 24.035 motion for post-conviction relief. Movant claims that the motion court erred in denying his motion for post-conviction relief because the plea court lacked authority to accept his guilty plea entered more than 180 days after he filed his request for disposition of detainers pursuant to the Uniform Mandatory Disposition of Detain-ers Law (UMDDL).
We have reviewed the briefs of the parties and the record on appeal and find the motion court’s decision was not clearly erroneous. An extended opinion would have no precedential value. We have, however, provided a memorandum opinion only for the use of the parties setting forth the reasons for our decision.
We affirm the judgment pursuant to Rule 84.16(b).